                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                      CASE NO.: 1:17-CV-1047-ESH
et al.,

        Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

     PROJECT VERITAS PARTIES’ RESPONSE TO THE DISTRICT OF COLUMBIA’S
        DEFENSE OF THE CONSTITUTIONALITY OF D.C. CODE § 23-542(B)(3)

                                           Introduction

        “[T]he First Amendment protects against the prosecution of thought crime.” United States

v. Balsys, 524 U.S. 666, 714 (1998) (Breyer, J., dissenting). The District of Columbia (“the

District”) has intervened in this matter to defend the constitutionality of D.C. Code § 23-542(b)(3).

Dkt. 76. Its interpretation of the law and asserted governmental interests confirm that the tortious

purpose exception to the single-party consent rule is unconstitutional. If this Court addresses the

constitutional issues, the exceptions to single-party consent under both D.C. and federal law must

be struck down.1

        In one sense, it is easy to conclude that this Court does not need to address these

constitutional questions because the Project Veritas Parties plainly did not trigger the tortious

purpose exception to single-party consent under either interception statute. There is no evidence




1
 On August 29, 2019, the United States declined to intervene to defend the constitutionality of 18
U.S.C. § 2511(2)(d), which, as worded, is essentially the same law. See Dkt. 78. If the tortious
purpose exception in the D.C. law is unconstitutional, then the exception in the federal law is too.

                                                 1
that Ms. Maass intercepted oral communications as a party with a specific contemporary intent to

commit a crime or tort. See, e.g., Vasquez-Santos v. El Mundo Broadcasting Corp., 283 F. Supp.

2d 561, 568 (D.P.R. 2003) (affirming summary judgment for journalist and media defendants and

emphasizing the question is “whether, at the time the recording took place, [defendants] recorded

the conversation with the express intent of committing a tort.”) (citation omitted); In re

Nickelodeon Consumer Privacy Litigation, 827 F.3d 262, 276 (3d Cir. 2016) (exception only

applies where defendant acts “for the purpose of a tortious or criminal act that is independent of

the intentional act of recording”) (citation omitted). Her intent was solely to gather the news, and

there is no evidence that she considered herself bound to a fiduciary duty. Cf. Council on Am.-

Islamic Relations Action Network, Inc. v. Gaubatz, 31 F. Supp. 3d 237, 261 (D.D.C. 2014) (“The

question of whether Chris Gaubatz understood himself to be bound by and violating a duty of

confidentiality and non-disclosure in recording conversations from Plaintiffs’ offices is a factual

dispute appropriately resolved by a jury.” (emphasis added)). Robert Creamer and Democracy

Partners were only brought to the Project Veritas Parties’ attention because of what Scott Foval

had to say about them—including his suggestion that Creamer was involved in hatching the

hypothetical voter fraud scheme, his characterization of Creamer and Democracy Partners as the

“dark hat” and his description of Creamer as “diabolical.” Dirty tricks by political consultants

during a presidential election is the epitome of newsworthy information, the gathering of which

was the sole intent behind Ms. Maass’s interceptions. The dearth of evidence otherwise calls for

summary judgment for the Project Veritas Parties on both interception claims.

       Yet, conversely, if the Plaintiffs’ anemic evidentiary record allows claims to proceed to

trial under the interception statutes, then this is the most appropriate case to finally strike down the

tortious purpose exception to the single-party consent rule set out in the statutes.




                                                   2
   I.      The District of Columbia’s Arguments Confirm that D.C. Code § 23-542(b)(3) is
           Unconstitutional

        The District’s arguments squarely confirm that the exceptions to single-party consent under

the interception statutes are unconstitutional.

           A. The District’s Interpretation Makes D.C. Code § 23-542(b)(3) an
              Unconstitutional Thought Crime

        The core of the First Amendment problem is that a lawful single-party consent interception

cannot be distinguished from a potentially unlawful single-party consent interception based on any

objective, external factor. Laws that would make the same speech activity protected for some

speakers, but unprotected for others strictly due to the motive for engaging in the activity, offend

the First Amendment. Fed. Election Comm’n v. Wisconsin Right to Life, Inc., 551 U.S. 449, 468

(2007). The District’s interpretation of its single-party consent provision leaves the exception with

no distinct actus reus, or wrongful act. A secret recording loses the protection of single-party

consent strictly because of mens rea, or wrongful intent: “[A]ll that is relevant are Maass’s

motivations and intent at the time of recording, and the Court need not consider whether the

contents of the communications she did succeed in intercepting are confidential.” Dkt. 76 at 5.

Other than single-party consent, which triggers the provision, the court may not consider any

circumstance regarding the creation of the recording prior to relegating the analysis to the far more

restrictive expectation-of-privacy standard defined in “oral communication” and, thus, the felony

charge and cause of action that attend interception. See D.C. CODE §§ 23-541(2); 23-542(a). This

offends the First Amendment.

        Audio recording, even of others’ speech, is a First Amendment activity. See Sandvig v.

Sessions, 315 F. Supp. 3d 1, 15 n.3 (D.D.C. 2018) (“The Supreme Court has made a number of

recent statements that give full First Amendment application to the gathering and creation of

information.”). Speech, or an act fundamental to its creation, may be regulated as a wrongful act,


                                                  3
or actus reus, only in exceptional circumstances. For example, some speech is itself an unprotected

act, such as defamation, though the tort is very narrow under the First Amendment. See, e.g.,

Ollman v. Evans, 750 F.2d 970 (D.C. Cir. 1984). Precisely tailored regulation may also be

warranted when, as the District notes, speech is in furtherance of illegal conduct. See Dkt. 76 at

10–11; United States v. Stevens, 559 U.S. 460, 468 (2010) (citing Giboney v. Empire Storage &

Ice Co., 336 U.S. 490, 498 (1949)). Such statutes may be content-based prohibitions of speech that

survive strict scrutiny because the law is narrowly tailored to serve a compelling governmental

interest.2 As discussed in prior briefing, speech may also be regulated in content-neutral fashion,

such as with noise regulation, as long as the laws pass intermediate scrutiny. See Dkt. 71 at 21.

       In any of these unrelated situations, the speech has a distinguishable actus reus; that is,

there is something measurable (such as noise level) or distinguishable (such as factual statements

versus opinion) about the speech activity that makes it unlawful conduct. Under Section 23-

542(b)(3), there are no such distinctions. If the statute actually excepted interception made in

furtherance of a crime or tort rather than except “intercept[ion] for the purpose of committing” the

same, it might pass muster by narrowly regulating the actual illicit use of a secret recording instead

of just one’s state of mind while engaging in interception. A content-based statute with a

distinguishable actus reus might be constitutional, but that is not the statute before this Court.

       The Seventh Circuit engaged this conundrum decades ago, and read a requirement—that

is, actus reas—into the statute, that a single-party interception must actually be used for an illicit

purpose to trigger the exception under the federal law:




2
  In one case the District cites in support, United States v. Bondarenko, the court noted that the
federal racketeering statute only “incidentally” prohibits speech, and applied intermediate scrutiny.
Dkt. 76 at 10; Crim. Case No. 17-306, 2019 WL 2450923, at *11 (D. Nev. June 12, 2019). Under
the interception statutes, however, a speech activity is prohibited directly.

                                                  4
           We doubt anyway that a tape recording which was never used could form the
           basis for liability under section 2511(2)(d). It would be a dryly literal reading
           of the statute that found a violation because at the moment of pressing the “on”
           button a party to a conversation conceived an evil purpose though two seconds
           later he pressed the “off” button and promptly erased the two seconds of tape
           without even playing it back. A statute that provides for minimum damages of
           $1000 per violation must have more substantial objects in view than punishing
           evil purposes so divorced from any possibility of actual harm. We think it is the
           use of the interception with intent to harm rather than the fact of interception
           that is critical to liability, and there was no use of the interception here.

By-Prod Corp. v. Armen-Berry Co., 668 F.2d 956, 960 (7th Cir. 1982) (emphasis added). Such a

reading is, however, contrary to the statute’s text, has been rejected by other circuits (and, by

implication, the Seventh Circuit itself), and is contrary to this Court’s precedent. See, e.g., Stockler

v. Garratt, 893 F.2d 856, 860–61 (6th Cir. 1990) (Merritt, C.J., dissenting); Desnick v. Am. Broad.

Companies, Inc., 44 F.3d 1345, 1353 (7th Cir. 1995); Council on Am.-Islamic Relations Action

Network, Inc. v. Gaubatz, 123 F. Supp. 3d 83, 86 (D.D.C. 2015). These provisions must finally be

subjected to First Amendment rigor, under which they fail.

       This Court should consider the Supreme Court’s decision in Wisconsin Right to Life as a

controlling rebuke to purpose-based censorship. There, the Court rejected a purpose-based analysis

suggested by the Federal Election Commission in order to distinguish between legal and illegal

electioneering communications under federal campaign finance law:

           Far from serving the values the First Amendment is meant to protect, an intent-
           based test would chill core political speech by opening the door to a trial on
           every ad within the terms of [52 U.S.C. §§ 30118, 30104] on the theory that the
           speaker actually intended to affect an election, no matter how compelling the
           indications that the ad concerned a pending legislative or policy issue. No
           reasonable speaker would choose to run an ad covered by [the Bipartisan
           Campaign Reform Act] if its only defense to a criminal prosecution would be
           that its motives were pure.
           ***
           A test focused on the speaker’s intent could lead to the bizarre result that
           identical ads aired at the same time could be protected speech for one speaker,
           while leading to criminal penalties for another.




                                                   5
Wisconsin Right to Life, Inc., 551 U.S. at 468 (emphasis added). Under the District’s interpretation,

identical interceptions made under the exact same circumstances can be a protected speech activity

for one interceptor, and a crime for another. The only distinction here is that breaching the

exception to single-party consent—that is, having impure motives—is not a crime in and of itself,

but rather forces the interceptor to undergo the expectation of privacy analysis in the definition of

“oral communication”, thus facing broad exposure to felony charges where there was previously

none. This distinction makes no difference, and, moreover, undermines the District’s arguments

regarding governmental interests and tailoring.

            B. The Interests Asserted by the District Are Inapplicable or Improperly
               Tailored

        Assuming the statute even merits a full First Amendment analysis under the District’s

interpretation, it still fails to surpass both strict and intermediate scrutiny. The District argues that

the statute is content-neutral and subject to intermediate scrutiny, relying on the Supreme Court’s

assessment of the federal statute in Bartnicki v. Vopper. Dkt. 76 at 4 (citing 532 U.S. 514, 526

(2001)). But, to the best of counsel’s research, no court has ever constitutionally assessed either

single-party consent provision; the definitions of “oral communication” are content-neutral,

respectively, but the purpose-based exceptions to single-party consent are not.

        The civil provisions of either law are only triggered by actual interception. 18 U.S.C.

§2510(4); D.C. CODE § 23-541(3). Lawsuits such as the present case will nearly always have

intercepted recordings in the record. Cf. By-Prod Corp., 668 F.2d at 959. This evidence—that is,

the content of the recordings—cannot be ignored in consideration of Allison Maass’s purpose or

those of any defendant in any case. In this case, the alleged tortious purpose was breaching a

fiduciary duty, specifically a duty of confidentiality:

            On or about September 21, 2016, Plaintiff Robert Creamer agreed orally with
            Defendant Allison Maass . . . that she was not to share with any person, other


                                                   6
           than other employees of Democracy Partners members present in the
           Democracy Partners office or as instructed by Mr. Creamer, any non-public
           information of any kind that she learned in the course of her internship . . . .

Dkt. 63-16 at 8 (Plaintiffs’ Response to Interrogatory #6). There was no such agreement, see Dkt.

63-1 at 18, and in the course of motions practice Plaintiffs were forced to concede that their factual

allegation about what happened on this date was “inaccurate as worded.” Dkt. 49 at 1. Ms. Maass’s

alleged tortious purpose arises out of a duty never conferred—proven thanks to her interceptions.3

       A law that distinguishes between content is a content-based restriction, and subject to strict

scrutiny. Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2227 (2015) (“Some facial distinctions

based on a message are obvious, defining regulated speech by particular subject matter, and others

are more subtle, defining regulated speech by its function or purpose. Both are distinctions drawn

based on the message a speaker conveys, and, therefore, are subject to strict scrutiny.” (emphasis

added)). The law is subtle here, but consideration of intercepted content is, in reality, all but

unavoidable. The difficulties posed by showing a specific contemporaneous tortious purpose

means that civil plaintiffs will attempt to prove it by pointing to the content of recordings

themselves. One of the District’s justifications further suggests that the purpose of the law is

content-based: “When citizens can be sure that their conversations will be kept in confidence, they

will speak more freely.” Dkt. 76 at 8 (citing Bartnicki, 532 U.S. at 532–33). In other words, the

law’s purpose is to alter the content of what is intercepted.

       Nevertheless, the laws fail either strict or intermediate scrutiny. The District asserts that

two governmental interests are served by the statute: privacy and the deterrence of crimes or torts




3
  Though the panel’s interpretation is nonbinding, the principles behind Seventh Circuit’s
assessment in By-Prod Corporation are apt. 668 F.2d at 960. A law that allows an innocuous secret
recording about gardening that was never played back, or even erased, to be tried in front of a jury
under the allegations that the interceptor had the purpose of committing a tort is no law at all.

                                                  7
that are furthered through interception. Dkt. 76 at 6. Neither is a legitimate interest, and neither is

served by the statutes.

                     1. There is No Privacy Interest in One’s Own Voluntary
                        Communications to Another Party, and the Law Is Not Tailored to
                        Privacy

       Similar to its scrutiny argument, the District relies on cases that have addressed interception

statutes “comprehensive[ly]” or other provisions of the law—such as the definition of “oral

communications”—to establish privacy is an interest served by Section 23-542(b)(3). See Dkt. 76

at 7–8 (citing United States v. U.S. Dist. Court for E. Dist. of Mich., S. Div., 407 U.S. 297 (1972)).

But this is questionable, at best. The laws allow individuals to secretly intercept communications

to which they are a party, and the provision is only nullified if the recording is undertaken “for the

purpose of committing any criminal or tortious act[.]” Surely not every, most, or even a substantial

minority of laws addressing criminal or tortious acts serve a privacy interest. Reliance on the

definition of “oral communications” is misplaced, because that provision is not at issue: this Court

must instead consider whether a privacy interest arises from every crime and tort applicable in the

District of Columbia, and nationwide, respectively. Privacy is simply not served by this law.

       There is also a constitutional dimension to single-party consent itself. The District cites to

Katz v. United States to support its argument that the statute leaves open alternative channels of

communication. Dkt. 76 at 10 (citing 389 U.S. 347, 351 (1967)). Yet Katz’s progeny—and Fourth

Amendment doctrine—has long rejected an expectation of privacy in single-party interception:

           [T]he Supreme Court’s decision in United States v. White, 401 U.S. 745 . .
           . (1971), provides that just as “a police agent who conceals his police
           connections may write down for official use his conversations with a defendant
           and testify concerning them, without a warrant authorizing his encounters with
           the defendant,” so too may an officer make a simultaneous audio recording of
           his conversations with a defendant without needing a warrant.




                                                  8
Bamdad v. Drug Enf’t Admin., 617 F. App’x 7, 8 (D.C. Cir. 2015). There is a stark contrast between

eavesdropping and single-party interception that has yet to be addressed in the First Amendment

context for citizens. For purposes of the single-party consent exceptions, if one’s voluntary oral

communications to a government agent do not implicate an expectation of privacy, neither is it

implicated in voluntary oral communications directed to any other party.4

       If privacy is an interest even implicated by the exception to single-party consent, it is not

narrowly tailored. Privacy is not so compelling or important an interest that merely intending to

commit any crime or tort while engaging in an interception may negate single-party consent under

the law. It does not make sense, moreover, that the actual privacy analysis—in the definition of

oral communications—is triggered by intent so far removed from privacy. As either a less

restrictive alternative or least restrictive means, the law must require the actual use of an

intercepted communication in furtherance of a crime or tort to allow sufficient breathing room for

the creation of speech via interception—but, even then, more often than not this would not be in

service of a privacy interest.

                     2. Section 23-542(b)(3) “Purpose” Exception is Not Suitably Tailored
                        to Deterring Crime “Furthered Through” Interception

       The second interest asserted by the District is especially baffling in light of its interpretation

of the statute. According to the District, one breaks the law by merely intending to record for the

purpose of committing a crime or tort, yet the law is also justified as regulating a “predicate step[]”

or speech “in furtherance of” illegal activity, whether such step occurs or not. Dkt. 76 at 10–11.




4
 This is not to say the definition of “oral communications,” in the context of protecting against
eavesdropping, is unconstitutional. Rather, in voluntarily communicating to a known party, one
does not have an expectation of privacy and the First Amendment protects the known party’s
documentation and subsequent publication of the communications absent a compelling or
important governmental interest that is narrowly addressed.

                                                   9
The District cannot have it both ways. If the law actually regulated interception used in furtherance

of a criminal activity, it might pass muster, but the law goes far beyond that.

       Here, the law’s tailoring is underinclusive because it only regulates interception in an

expectation of privacy situation. “Underinclusivity creates a First Amendment concern when the

State regulates one aspect of a problem while declining to regulate a different aspect of the problem

that affects its stated interest in a comparable way.” Williams-Yulee v. Fla. Bar, 135 S. Ct. 1656,

1670 (2015) (citing Florida Star v. B.J.F., 491 U.S. 524, 540 (1989)). If one, for example,

intercepts another’s oral communications as a party for the purpose of blackmailing him, the

single-party consent exception is void and the interception must be analyzed under the expectation

of privacy analysis, and only then would implicate a separate felony or cause of action. Yet this

means one may legally intercept someone’s communications for the purpose of blackmailing him

so long as it’s in a situation with no expectation of privacy! What, exactly, is the difference for

purposes of blackmail—or most crimes or torts? This is the flipside of the state’s privacy argument;

just as most crimes or torts do not implicate privacy, neither does privacy itself implicate most

crimes or torts. If the law were written in a way to prohibit any secret recording from actually

being used in furtherance of a crime or tort, it could pass scrutiny; here, it does not.

       Neither of the District’s asserted interests are implicated in the exception to single-party

consent, and, if so, the law is not narrowly tailored to serve these interests under either strict or

intermediate scrutiny.

           C. The District’s Brief Proves the “For the Purpose Of” Language in Section 23-
              542(b)(3) is Unconstitutionally Vague

       The District argues in its tailoring analysis that the inapplicability of governmental interests

in the purpose exception “is easily satisfied: the party bringing suit against an interceptor must

identify the underlying crime or tort before it can nullify single-party consent.” Dkt. 76 at 9. Here,



                                                  10
the District runs head-first into the vagueness doctrine. Vagueness, applied either under the Due

Process Clause or First Amendment, has always considered the statute itself, not what a court

might do after a citizen has been dragged into a lawsuit.

           As generally stated, the void-for-vagueness doctrine requires that a penal statute
           define the criminal offense with sufficient definiteness that ordinary people can
           understand what conduct is prohibited and in a manner that does not encourage
           arbitrary and discriminatory enforcement. . . . Although the doctrine
           focuses both on actual notice to citizens and arbitrary enforcement, we have
           recognized recently that the more important aspect of vagueness doctrine “is
           not actual notice, but the other principal element of the doctrine—the
           requirement that a legislature establish minimal guidelines to govern law
           enforcement.” . . . Where the legislature fails to provide such minimal
           guidelines, a criminal statute may permit “a standardless sweep [that] allows
           policemen, prosecutors, and juries to pursue their personal predilections.”

Kolender v. Lawson, 461 U.S. 352, 357–58 (1983) (citing Smith v. Goguen, 415 U.S. 566, 574–75

(1974)) (other citations omitted) (emphasis added). The District’s brief bolsters this throughout.

Because the exception is nullified strictly based on one’s intent, there is no conduct for a citizen

to avoid except single-party consent recording in its entirety. Because the law has no

distinguishable actus reus, prosecutors and plaintiffs alike may arbitrarily allege any single-party

interception to be exempt from the law. The law must provide real guidance, especially as it relates

to an activity that is integrally tied to the creation of speech. See Grayned v. City of Rockford, 408

U.S. 104, 109 (1972). It provides none.

       The District once again rests its argument on provisions that are not at issue. See Dkt. 76

at 13. The definition of “intercept” or “oral communication” are not challenged here, nor what

constitutes “a party to the communication.” D.C. CODE §§ 23-541(2), (3); 23-542(b)(3). It is

strictly how a communication “is intercepted for the purpose of committing any criminal or

tortious act”—a controlling provision—that is at issue. D.C. CODE § 23-542(b)(3). Defining a

wrongful act, particularly a speech activity, strictly on the basis of the intent of the speaker is void

for vagueness. See City of Chicago v. Morales, 527 U.S. 41, 56–57 (1999) (“It is difficult to


                                                  11
imagine how any citizen of the city of Chicago standing in a public place with a group of people

would know if he or she had an ‘apparent purpose.’”). That the District claims this purpose-based

trigger, or mens rea, is akin to an “in furtherance of” standard, or actus reus, reinforces the point.

Cf. Eugene Volokh, The “Speech Integral to Criminal Conduct” Exception, 101 CORNELL L. REV.

981 (2016) with Eugene Volokh, The Freedom of Speech and Bad Purposes, 63 UCLA L. REV.

1366 (2016). As previously discussed, these are different standards that do not support one another.

See supra part I(B)(2).

       The intent-based exception to single-party consent is a standardless sweep that grants

police, prosecutors, juries and irked subjects of investigative reports a most oppressive form of

telepathy. A permissive speech activity such as single-party consent may not be revoked on

arbitrary and discriminatory assertions of criminal or tortious intent, yet that is exactly what both

laws allow. Especially in this matter, the subjects of one of the most important news stories of the

2016 election cycle should not be allowed to criminalize the methods by which they were exposed.

                                            Conclusion

       Allison Maass had no fiduciary duty to breach, and thus could not have had a tortious

purpose when she intercepted oral communications at Democracy Partners to which she was a

party. Dkt. 63-1 at 16–22; Dkt. 71 at 10–15. As such, the Court need not even reach the

constitutionality issue. Should this Court address the issue, however, the exceptions to single-

party consent under both the D.C. and federal interception statutes must be struck down as

unconstitutional.




                                                 12
                                                  Respectfully submitted,

                                                  By:    /s/ Paul A. Calli
                                                         Paul A. Calli
                                                         Florida Bar No. 994121
                                                         Chas Short
                                                         Florida Bar No. 70633
                                                         CALLI LAW, LLC
                                                         14 NE 1st Ave, Suite 1100
                                                         Miami, FL 33132
                                                         Telephone: (786) 504-0911
                                                         Facsimile (786) 504-0912
                                                         PCalli@Calli-Law.com
                                                         CShort@Calli-Law.com
                                                         Admitted pro hac vice

 /s/ Kerry Brainard Verdi                     /s/ Michael J. Madigan
 Kerry Brainard Verdi, Esq.                   Michael J. Madigan
 Bar No. 478486                               Bar No. 71183
 Benjamin R. Ogletree                         LAW OFFICES OF MIKE MADIGAN PLLC
 Bar No. 475094                               3910 Hillandale Court NW
 VERDI & OGLETREE PLLC                        Washington DC 20007
 1325 G Street, NW, Suite 500                 Telephone: (202) 255-2055
 Washington, DC 20005                         Mjm20@mac.com
 Telephone: (202) 449-7703
 Facsimile: (202) 449-7701
 kverdi@verdiogletree.com


 /s/ Benjamin T. Barr                         /s/ Stephen R. Klein
 Benjamin Barr (Pro Hac Vice)                 Stephen R. Klein
 STATECRAFT PLLC                              Bar No. 177056
 444 N. Michigan Ave. #1200                   STATECRAFT PLLC
 Chicago, Illinois 60611                      1629 K Street NW, Suite 300
 Telephone: 202-595-4671                      Washington, DC 20006
 ben@statecraftlaw.com                        Telephone: (202) 804-6676
 admitted pro hac vice                        steve@statecraftlaw.com


Counsel for Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe, and
Allison Maass
                                CERTIFICATE OF SERVICE

       I CERTIFY that on September 10, 2019, I served the foregoing through the Court’s

electronic filing system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.
